ORDER
Within 21 days of the filing of this order, appellant shall file a response to the petition for rehearing and rehearing en banc. The response shall comply with Federal Rule of Appellate Procedure 32 and Ninth Circuit Rule 40-1.
The court grants leave pursuant to Federal Rule of Appellate Procedure 29(a) to any amicus wishing to file a brief bearing on the petition, so long as it is filed no later than 10 days after the filing of appellant’s response, does not exceed 2,500 words and otherwise complies with Federal Rule of Appellate Procedure 32.